Title: To Thomas Jefferson from Henry Dearborn, 7 December 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     War Department December 7th 1808
                  
                  I have the honor of proposing for your approbation Major Abimael Y. Nicoll of the Regiment of Artillerists to be appointed Adjutant and Inspector of the Army; and Robert Brent of the City of Washington to be appointed Pay Master of the Army. Accept Sir assurances of my high respect and consideration
                  
                     H Dearborn
                     
                  
                  
                     
                     Approved
                  
                  
                     Th: Jefferson
                     
                     Dec. 7. 08.
                  
               